Exhibit LETTER OF TRANSMITTAL WITH RESPECT TO THE COMMON SHARES OF COPERNIC INC. This letter of transmittal (the “Letter of Transmittal”) is for use by registered holders (“Shareholders”) of common shares of Copernic Inc. (the “Company”) in connection with the proposed consolidation all of the issued and outstanding common shares on the basis of one (1) post-consolidation share for every two (2) to ten (10) common shares (the “Consolidation”), the Consolidation Factor to be determined at the discretion of the Board of Directors, that will be submitted for approval at the special meeting of Shareholders of the Company to be held on September 11, 2009 (the “Meeting”). You are referred to the Notice of Meeting and Management Information Circular dated August 10, 2009 (the “Circular”) that accompanies this Letter of Transmittal. Capitalized terms used but not defined in this Letter of Transmittal that are defined in the Circular have the meanings set out in the Circular. See the last page of this Letter of Transmittal for the Transfer Agent’s address and telephone number. THE TRANSFER AGENT OR YOUR BROKER OR OTHER FINANCIAL ADVISOR WILL BE ABLE TO ASSIST YOU IN COMPLETING THIS LETTER OF TRANSMITTAL. The Consolidation shall take place, at the discretion of the Board of Directors, in the days following the Meeting, if the Consolidation Resolution is approved.If the Consolidation Resolution is approved and the Board of Directors decides to proceed with the Consolidation, the Consolidation shall be effective once the Articles of Amendment have been filed pursuant to the Business Corporations Act (Ontario) (the “Effective Time”).At the Effective Time, the Company will announce by way of press release that they are proceeding with the Consolidation.At this point, each Shareholder shall complete the Letter of Transmittal and submit their pre-consolidation share certificates in order to receive new share certificates for their post-consolidation shares. In order for you to receive your new common shares, you are required to deposit the certificates representing the common shares with the Transfer Agent. This Letter of Transmittal, properly completed and duly executed, together with all other required documents, must accompany all certificates for common shares deposited for cancellation and replacement pursuant to the Consolidation. Please read the Circular and the instructions set out below carefully before completing this Letter of Transmittal. Delivery of this Letter of Transmittal to an address other than as set forth herein will not constitute valid delivery. If common shares are registered in different names, a separate Letter of Transmittal must be submitted for each different registered owner. See Instruction 2 below. TO:COPERNIC INC. AND
